The first ground of plaintiff's petition for a rehearing is that this Court has no jurisdiction to review findings of fact in a law case such as this is. That is true when the evidence is susceptible of more than one inference. But we have often held that where only one inference is reasonably deducible from the evidence, it must be determined by the Court as matter of law. The opinion in this case shows that the Court reached the conclusion that the evidence was not sufficient, as matter of law, to sustain the judgment rendered by the Circuit Court *Page 177 
against the railroad company, and, therefore, that judgment was reversed.
Before the adoption of rule 77 of the Circuit Court (Code of Laws, vol. II, p. 756, 73 S.E. 7), and rule 27 of this Court (104 S.C. 539, 90 S.E. 12), it had been settled that when a judgment of the Circuit Court was reversed for a mere deficiency of evidence, a new trial followed, if the deficiency was of such a nature that it might be supplied. It was only when it appeared that it could not be supplied that judgment absolute was rendered by this Court. The rules above referred to made radical changes in the former practice with regard to the effect of the reversal of judgments in cases brought in the original jurisdiction of the Circuit Court; but they are not applicable to cases tried in magistrates' Courts and carried to the Circuit Court on appeal. Therefore, in such cases, the practice that prevailed prior to their adoption is still of force. It follows that, since the deficiency of evidence in this case may be supplied on another trial, the effect of the reversal of the judgment below was to grant a new trial.
The second ground of the petition calls attention to a matter that was overlooked by this Court because of the improper and misleading method of preparation of the case for appeal. Rule 5 of this Court (104 S.C. 524,90 S.E. 7) requires that the title of the case shall show which of the parties are appellant and which are respondent. The title of this case states that plaintiff is respondent and the railroad company is appellant, and apparently the exceptions were all taken by the railroad company, though it now appears, from a statement in the body of the case to which attention has been called by the petitioner, that he also appealed, but, "for the sake of convenience," his exception was set out in the case as No. 4 of the exceptions taken by the railroad company, and he was "treated as a respondent." It would be difficult to conceive a more confusing and misleading manner of preparing a case, and one more at variance *Page 178 
with the settled and uniform practice and the rules of this Court.
However, it does appear from the record that plaintiff undertook to bring a sort of alternative action against the two defendants named. He does not allege that they are jointly liable, but only that one or the other is liable for the loss of his cotton. Clearly, both are not liable. Frost  Co. moved to dismiss the action as to them on two grounds, to wit: First, that, as all the members of that firm are residents of Charleston county, the magistrate of Clarendon county had no jurisdiction to try a cause of action against them; and, second, that there was a misjoinder of causes of action in the same complaint. The magistrate sustained their motion and dismissed the action as to them, and the Circuit Court affirmed his ruling. From this ruling plaintiff appealed. The precise question was decided against plaintiff in the recent case of Darby v. R.Co., 108 S.C. ___, 93 S.E. 716, filed September 25, 1917. The case of Strickland v. Strickland, 95 S.C. 492,79 S.E. 520, which is relied upon by plaintiff, is not applicable. In that case, it was held that defendants residing in different counties may be sued in a magistrate's Court on a joint liability in the county of the residences of either of them. But here there is no joint liability; neither defendant is affected by the case made against the other. If both these defendants resided in the same county, they could not be joined as defendants in this action. Darby v. R. Co., supra.
Therefore, the judgment below as to Frost  Co. is affirmed, and that against the railroad company is reversed, and the case is remanded for a new trial of the action against the railroad company, and the order staying the remittitur is revoked. *Page 179